Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s amendment filed on February 16, 2021 is acknowledged.  Claims 1-20 are currently pending.  Claims 1, 7-10 and 16 have been amended.  Claims 16-20 were previously withdrawn.  Claims 1-15 are currently under examination.
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Stephanie Amoroso on May 6, 2021.

3.	This office action is responsive to Applicant’s response filed February 16, 2021.  All rejections of record are withdrawn in view of Applicant’s response.  In view of the amendment as set forth below, claims 1-15 are allowed.






In the claims:
Claims 16-20 (canceled).

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        May 7, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645